DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment filed 1/24/22 has been entered.  Claims 1, 5 and 13- 14 are amended.  Claim 4 is canceled.  Claims 19- 21 are added.
Response to Arguments
In response to applicant’s arguments in the Remarks, filed 1/24/22, with respect to the Restriction Requirement, mailed 11/23/21 regarding a lack of serious search burden, the Office respectfully submits that an apparatus search in A61B17/0401 results in 27,870 hits, a method search in A61F2/0811 results in 10,745 hits.  Since searching the apparatus leads to approximately three times the number of prior art references than the method, there is a serious search burden particularly when the apparatus can be used to practice another materially different process that does not involve detached soft tissue at all, such as connecting bony structures of the foot.
However, applicant’s argument regarding an expectation of consistent treatment of related cases when parent applications 13/623,429 and 15/692,885 were not subjected to a Restriction Requirement is considered persuasive for the current application only.  Applicant is on notice that going forward, given the crowded suture anchor field, whether the differences between the apparatus and the method creates a serious search burden will be a primary consideration and not past treatment of related cases.  

Specification
The disclosure is objected to because of the following informalities:
All figures in the Brief Description of the Drawings should be described individually.  As such, the plural description of figures in P. [0017]- [0018], [0035]- [0036] and [0040] are incorrect.  See MPEP 608.01(f).  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 13 and 15- 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13- 14 of U.S. Pat. No. 9,763,655 B2 to Sengun in view of Dreyfuss (US Pub. No. 2007/0060922 A1).  Sengun and Dreyfuss are cited in the IDS filed 8/31/20.
Regarding application claim 13, claim 11 to U.S. Pat. No. 9,763,655 B2 claims
A surgical repair method, comprising: 
inserting an anchor into a hole in a bone at a location proximate to detached soft tissue (inserting an anchor having a plurality of bone-engaging surface features 
the anchor having a bore (the anchor having a bore extending therethrough), 
the anchor being coupled to a snare assembly by a connecting filament that is disposed in the bore such that a location at which the snare assembly and the connecting filament are engaged with each other is disposed in the bore, the snare assembly having a collapsible snare at one end thereof and at least one elongate filament extending therefrom, the at least one elongate filament having a terminal end opposite the collapsible snare (the anchor being coupled to a snare assembly by a connecting filament that is disposed in or adjacent to the bore at a position distal to the snare assembly, the snare assembly having a collapsible snare at one end thereof and at least one elongate filament extending therefrom, the at least one elongate filament having a terminal end opposite the collapsible snare, and the connecting filament being slidably coupled to the at least one elongate filament at a distal terminal end of the anchor); 
passing at least one of the snare and the terminal end of the elongate filament through at least a portion of the detached soft tissue (passing at least one of the collapsible snare and the terminal end of the at least one elongate filament through at least a portion of the detached soft tissue); 
inserting the terminal end of the elongate filament through the snare (inserting the terminal end of the at least one elongate filament through the collapsible snare); 
collapsing the snare around the elongate filament (collapsing the collapsible snare around the at least one elongate filament); and 

Claim 11 to U.S. Pat. No. 9,763,655 B2 claims  “the plurality of bone-engaging surface features that engages the bone is tapered inwards towards a central longitudinal axis of the anchor from an outer, proximal terminal end of the first portion to an inner, distal terminal end of first portion”, “the anchor having a bore extending therethrough and the anchor being coupled to a snare assembly by a connecting filament that is disposed in or adjacent to the bore at a position distal to the snare assembly” and “the connecting filament being slidably coupled to the at least one elongate filament at a distal terminal end of the anchor.” The claim language suggests, but does not explicitly claim, a longitudinal direction of the bore within which a sliding engagement between the connecting filament and the elongate filament is located.  As such, modifying claim 11 to U.S. Pat. No. 9,763,655 B2 with a reference that explicitly teaches the features implied by the claim would have been obvious to one having ordinary skill in the art since the reference would merely clarify the claim language regarding the applicant’s invention.  
Dreyfuss teaches a surgical repair method in the same field of endeavor including a connecting filament, an elongate filament and an anchor
 is threaded into the anchor body 4 as shown and in sliding engagement with the elongate filament (42, 44) in the bore (10, 40, 20) via a loop 32 extending outside of, at or near opening 11 and secured within the anchor body 4 by the knot 34 extending outside of, at or near the distal end 12 as shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time claim 11 was patented to modify claim 11’s bore extending therethrough to include the bore extending from a proximal terminal end of the anchor towards a distal terminal end of the anchor by Dreyfuss because it would allow the connecting filament to be threaded into the anchor body such that the engagement of the connecting filament of the snare assembly (eyelet 32) is disposed in a longitudinally extending bore (Dreyfuss - - P. [0056]).  The motivation for the modification would have been precisely orient the eyelet during anchor insertion to optimize suture sliding characteristics while allowing for disposing a knot that increases the pullout strength of the strand even in soft bone, provides increased fixation, and eliminates the anchor "pull back." (Dreyfuss - - Ps. [0057], [0059]).
Regarding application claim 15, claim 11 in view of Dreyfuss claims application claim 13, claim 13 to U.S. Pat. No. 9,763,655 B2 further claims wherein at least a 
Regarding application claim 16, claim 11 in view of Dreyfuss claims application claim 13, claim 14 to U.S. Pat. No. 9,763,655 B2 further claims further comprising tensioning the snare assembly to configure the connecting filament in a connecting configuration in which the connecting filament is unable to pass through the bore to fix tissue relative to the bone (further comprising tensioning the snare assembly to configure the connecting filament in a connecting configuration in which the connecting filament is unable to pass through the bore to fix the detached soft tissue relative to the bone) (See claim 14 to U.S. Pat. No. 9,763,655 B2).
Regarding application claim 17 in view of the rejection under 35 USC § 112, second paragraph, claim 11 in view of Dreyfuss claims application claim 13, claim 11 to U.S. Pat. No. 9,763,655 B2 further claims wherein the connecting filament is slidably coupled to the repair filament approximately at or adjacent to a distal end of the anchor (the connecting filament being slidably coupled to the at least one elongate filament at a distal terminal end of the anchor; the repair filament is interpreted as the at least one elongate filament) (See claim 11 to U.S. Pat. No. 9,763,655 B2).
Claim Rejections - 35 USC § 112
Claims 5, 11 and 17- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “The device of claim 4” in line 1.  Since claim 4 has been canceled, the dependency of claim 5 is unclear.  For the purposes of examination, claim 5 is interpreted as depending off of claim 1 and reciting - - The device of claim [[4]] 1 - -.  
Claim 19 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 5.
Claim 11 recites, “the bore” in line 2 and line 3.  It is unclear whether the bore in claim 11 is referring to the at least one bore of claim 1 or whether the bore in claim 11 is referring to a new and different bore.  For the purposes of examination, the examiner is interpreting claim 11 as reciting - - wherein the connecting filament has a first configuration in which it is able to pass through the at least one bore of the anchor and a second configuration in which it is unable to pass through the at least one bore of the anchor and is effective to secure the repair filament to the anchor - - .  
Claim 17 recites the limitation "repair filament" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since independent claim 13 recites a connecting filament in line 5 and at least one elongate filament in line 8, the examiner is interpreting claim 17 as reciting - - wherein the connecting filament is slidably coupled to the [[repair]] at least one filament approximately at or adjacent to a distal end of the anchor - - .
Claim 18 recites the limitation "repair filament" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Since independent claim 13 recites a  further comprising actuating the connecting filament to move from a first configuration in which it is able to pass through the bore of the anchor to a second configuration in which it is unable to pass through the bore of the anchor and is effective to secure the [[repair]] at least one filament to the anchor.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1- 2, 5, 7- 10, 12 and 19- 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dreyfuss (US Pub. No. 2007/0060922 A1).  Dreyfuss is cited in the IDS filed 8/31/20.
Regarding claim 1, Dreyfuss discloses a surgical soft tissue repair device, comprising: 
an anchor (4) (Figs. 1- 2) having a bore (10, 40, 20) (Figs. 1, 4) extending from a proximal terminal end of the anchor (11) (Fig. 1) towards a distal terminal end of the anchor (12) (Fig. 1) (Ps. [0053], [0056]- [0057] - - anchor 4 has a bore or socket 10 starting from opening 11 at the proximal end and extends into the anchor body 4 and is connected via passage 40 to knot socket 20 which extends from the distal end 12 of the anchor such that connecting filament (30) is threaded into the anchor body 4 as shown and in sliding engagement with the elongate filament (42, 44) in the bore (10, 40, 20) via 
a repair filament (42, 44) (Figs. 1, 7B, 36); and 
a connecting filament (30) (Fig. 1) disposed in the at least one bore such that at least a proximal-most portion of the connecting filament (32) (Figs. 1, 7B) is disposed in the at least one bore (10, 40, 20) (P. [0056] - - flexible strand 30, preferably suture, is threaded into the anchor body 4, with one end of the suture strand being threaded through the socket 20, passage 40 and bore 10 to form a loop or eyelet 32 located at least partially within bore 10), the connecting filament (30) being in sliding engagement with the repair filament (42, 44) within the at least one bore (10, 40, 20) and effective to connect the repair filament (42, 44) to the anchor (4) (Ps. [0059], [0062] - - suture strands 42, 44 attached to the loop or eyelet 32, located at least partially within the bore (10, 40, 20), allowing the sutures to slide smoothly with minimal friction as shown in Fig. 1).  
Regarding claim 2, Dreyfuss further discloses wherein the anchor is a rigid anchor (P. [0077] - - self-drilling/self-tapping suture anchor inserted directly into bone is interpreted as a rigid anchor).
Regarding claim 5 in view of the rejection under 35 USC 112, second paragraph above, Dreyfuss further discloses wherein the at least one bore (10, 40, 20) comprises an axial bore that is stepped, having a first, smaller diameter at a proximal end thereof and a second, greater diameter that is distal of the portion of the axial bore 
Regarding claim 7, Dreyfuss further discloses wherein the connecting filament (30) comprises at least one of a continuous loop and a knot (34) (Fig. 1) (P. [0056] - - Ends 31a, 31b extending through the anchor from the distal end 12 of the suture anchor are tied to form at least one knot 34).
Regarding claim 8, Dreyfuss further discloses wherein the repair filament (42, 44) slidably engages with the connecting filament (30) by passing therethrough (P. [0062] - - suture strands 42, 44 attached to the loop or eyelet 32 allowing the sutures to slide smoothly with minimal friction as shown in Fig. 1).  
Regarding claim 9, Dreyfuss further discloses wherein the connecting filament (30) is held by the anchor (P. [0059] - - since knot 34 may be optionally coated with a glue material to increase its strength and facilitate adherence to the walls of the socket 20, connecting filament (30) is held by the anchor).
Regarding claim 10, Dreyfuss further discloses wherein the connecting filament (30) does not couple to the anchor (4) (applicant describes connecting filament 317 as not being fixedly coupled to the anchor 312 in P. [0085] of applicant’s Specification - - P. [0059] - - since knot 34 is only optionally coated a glue material, similarly to applicant’s invention, connecting filament (30) does not fixedly couple to the anchor (4) as shown in Fig. 1).
Regarding claim 12, Dreyfuss further discloses further comprising an insertion tool (200, 300) (Figs. 7A, 8A, 9A) removably coupled to the anchor (4), the insertion tool (200, 300) having at least one bore extending therethrough, the at least one bore of the 
Regarding claim 19 in view of the rejection under 35 USC 112, second paragraph above, Dreyfuss further discloses wherein the connecting filament (30) is in sliding engagement with the repair filament (42, 44) at a location within the axial bore (10, 40, 20) that is adjacent to a location at which the axial bore transitions from the first, smaller diameter to the second, greater diameter (See Fig. 1) (Ps. [0055], [0059] - - passage 40 has a smaller diameter than knot socket 20; loop or eyelet 32 wherein the connecting filament (30) is in sliding engagement with the repair filament (42, 44) is near or close to the location at which passage 40 transitions to knot socket 20 (See p. 1 Dictionary.com definition of adjacent as lying near, close or contiguous; adjoining; neighboring; a motel adjacent to the highway.).  
Regarding claim 20, Dreyfuss further discloses wherein the connecting filament (30) comprises a loop (32) (Fig. 1, 7B) defining an opening through which the repair filament (42, 44) is disposed to form the sliding engagement therebetween (P. [0062] - - suture strands 42, 44 attached to the loop or eyelet 32 allowing the sutures to slide smoothly with minimal friction as shown in Fig. 1). 
Claim(s) 1- 3 and 8- 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fanton et al. (US Pub. No. 2007/0255317 A1).
Regarding claim 1, Fanton discloses a surgical soft tissue repair device, comprising: 
towards a distal terminal end of the anchor and does not require the bore extend through and out of the distal terminal end of the anchor), the anchor (442’’) having a plurality of bone-engaging surface features (446) (Fig. 22A) (Ps. [0246], [0256] - - cleated members 446, which are configured to secure bone anchor member 442 in a hole of a bone; the embodiment in Figs. 24A- 25B, a variant of the embodiment in Fig. 22A, has same bone engaging features of the embodiment in Fig. 22A) disposed on an outer surface thereof; 
a repair filament (30b) (Figs. 25A- 25B); and 
a connecting filament (30a) (Figs. 24A- 25B) disposed in the at least one bore (444) such that at least a proximal-most portion of the connecting filament (30a) is disposed in the at least one bore (444) (see Fig. 25B), the connecting filament (30a) being in sliding engagement with the repair filament (30b) within the at least one bore (444) and effective to connect the repair filament (30b) to the anchor (442’’) (Ps. [00258], [0266] - - repair filament (30b) and connecting filament (30a) are slid together, pulling tissue closer and are locked into the anchor (442’’) when main body 451’ is disposed in bore 444 as shown in Fig. 25B).  
Regarding claim 2, Fanton further discloses wherein the anchor (442’’) is a rigid anchor (Ps. [0113], [246], [0308] - - since bone anchor has bone-engaging features 
Regarding claim 3, Fanton further discloses wherein the repair filament (30b) comprises a snare assembly having a collapsible snare (471) at one end thereof and a terminal end (32a, 32b) opposite the collapsible snare (471), and the anchor (442’’) is positioned at an intermediate location on the repair filament (30b) between the collapsible snare (471) and the terminal end (32a, 32b) (See Fig. 25A showing the anchor (442’’) in between snare 471 and terminal end (32a, 32b) and see Fig. 25B showing the snare (471) having been collapsed around the tissue T).  
Regarding claim 8, Fanton further discloses wherein the repair filament (30b) slidably engages with the connecting filament (30a) by passing therethrough (P. [0264] - - suture 30b is coupled to first suture 30a by pulling proximal ends 32a and 32b through loop 470 as shown in Fig. 25A).
Regarding claim 9, Fanton further discloses wherein the connecting filament (30a) is held by the anchor (442’’) (P. [0266] - - repair filament (30b) and connecting filament (30a) are slid together, pulling tissue closer and are locked into the anchor (442’’) as shown in Fig. 25B).  
Claim(s) 1- 2, 6- 8, 10, 12 and 19- 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunsvold (US Pub. No. 2009/0149883 A1).
Regarding claim 1, Brunsvold discloses a surgical soft tissue repair device, comprising: 
an anchor (104, 904) (Figs. 1, 9) (P. [0042] - - the embodiment of Fig. 1 is used generally, while the embodiment of Fig. 9 shows a method of using lengths of suture 
a repair filament (918) (Fig. 9); and 
a connecting filament (912) (Fig. 9) disposed in the at least one bore (910) such that at least a proximal-most portion of the connecting filament (912) is disposed in the at least one bore (910) (See Fig. 9), the connecting filament (912) being in sliding engagement with the repair filament (918) within the at least one bore (910) and effective to connect the repair filament (912) to the anchor (904) (P. [0057] - - further length of suture material 918 is disposed within the bore 910 and engages with the first length of suture 912; since an interface between the surfaces of the first 912 and second 918 lengths of suture material will exhibit desirably low friction, they are in sliding engagement).  
Regarding claim 2, Brunsvold further discloses wherein the anchor (104, 904) is a rigid anchor (Abstract - - fixing member includes features that allow it to be rigidly coupled to surrounding bone; P. [0086] - - fixing portion materials include reinforced polymer materials, metals and ceramics rigid enough to fixate bone).
Regarding claim 6, Brunsvold further discloses wherein the connecting filament (912) has a folded configuration in which the connecting filament (912) is unable to pass through the bore (910) (Pd. [0056]- [0057] - - since connecting filament (912) has knots 914, 916 that retain connecting filament (912) inside stopper 906, connecting filament (912) is unable to pass through the bore (910) of anchor (104, 904); applicant similarly describes connecting filament 317 as configured or configurable to be unable to pass through the bore 316 in an anchoring configuration in which the diameter of the connecting filament 317 increases to a size that prevents its passage through the bore 316 in P. [0050] of applicant’s Specification).  
Regarding claim 7, Brunsvold further discloses wherein the connecting filament (912) comprises at least one of a continuous loop and a knot (914, 916) (Fig. 9) (Ps. [0056]- [0057] - - connecting filament (912) has knots 914, 916 that retain connecting filament (912) inside stopper 906).  
Regarding claim 8, Brunsvold further discloses wherein the repair filament (918) slidably engages with the connecting filament (912) by passing therethrough (See Fig. 9 - - showing repair filament (918) looped around connecting filament (912)) (P. [0057] - - further length of suture material 918 is disposed within the bore 910 and engages with the first length of suture 912; since an interface between the surfaces of the first 912 and second 918 lengths of suture material will exhibit desirably low friction, they are in sliding engagement).  
Regarding claim 10, Brunsvold further discloses wherein the connecting filament (912) does not couple to the anchor (104, 904) (applicant describes connecting filament 317 as not being fixedly coupled to the anchor 312 in P. [0085] of applicant’s 
Regarding claim 12, Brunsvold further discloses further comprising an insertion tool (1002) (Fig. 10) removably coupled to the anchor (104, 904), the insertion tool (1002) having at least one bore (1004) (Fig. 10) extending therethrough, the at least one bore of the insertion tool (1004) being substantially aligned with the at least one bore of the anchor (910) (P. [0059] - - tool 1002 works with a kit having the anchor (104, 904), repair element (918) and connecting filament (912) found in the embodiment of Fig. 9, all packaged together as shown in Fig. 10).  
Regarding claim 20, Brunsvold further discloses wherein the connecting filament (912) comprises a loop defining an opening through which the repair filament (918) is disposed to form the sliding engagement therebetween (See Fig. 9) (P. [0057] - - further length of suture material 918 is disposed within the bore 910 and engages with the first length of suture 912; since an interface between the surfaces of the first 912 and second 918 lengths of suture material will exhibit desirably low friction, they are in sliding engagement).  





Claim(s) 1- 2, 5, 7-9, 11- 12 and 19- 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller (US Pub. No. 2009/0234387 A1).  Miller is cited in IDS filed 8/31/20.

    PNG
    media_image1.png
    912
    804
    media_image1.png
    Greyscale

Regarding claim 1, Miller discloses a surgical soft tissue repair device, comprising:
an anchor (111) (Figs. 17- 20) configured to be fixated in bone (P. [0060] - - suture anchor 111 is inserted into a hole in the bone) and having at least one bore (153, 159) (Fig. 19) extending from a proximal terminal end (P) of the anchor (P) (See Annotated Fig. 19) towards a distal terminal end of the anchor (D) (See Annotated Fig. 19), the anchor (111) having a plurality of bone-engaging surface (163) features disposed on an outer surface thereof (P. [0056] - - externally formed double-helix threads 163);
a repair filament (113) (Fig. 19); and
a connecting filament (179) (Figs. 19- 20) disposed in the at least one bore (153, 159) such that at least a proximal-most portion of the connecting filament (179) is disposed in the at least one bore (153, 159), the connecting filament (179) being in sliding engagement with the repair filament (113) approximately at or adjacent to a distal end of the anchor (111) (See Fig. 19 - - repair filament forms loop 182 around connecting filament in the distal half of the anchor) (P. [0059] - -, the connecting filament (179) effective to connect the repair filament (113) to the anchor (111) (P. [0059] - - connecting filament (179) is a soft eyelet for sliding engagement of repair filament (113) that forms loop 182 around the soft eyelet as shown in Fig. 19).
Regarding claim 2, Miller further discloses wherein the anchor (111) is a rigid anchor (P. [0052] - -suture anchor may be constructed of any suitable rigid material).
Regarding claim 5 in view of the 35 USC 112, second paragraph rejection above, Miller further discloses wherein the at least one bore (153, 159) comprises an 
Regarding claim 7, Miller further discloses wherein the connecting filament (179) comprises at least one of a continuous loop and a knot (181) (Fig. 20D).
Regarding claim 8, Miller further discloses wherein the repair filament (113) slidably engages with the connecting filament (179) by passing therethrough (See Fig. 19) (P. [0059] - - connecting filament (179) is a soft eyelet for sliding engagement of repair filament (113) that passes through and forms loop 182 around the soft eyelet as shown in Fig. 19).
Regarding claim 9, Miller further discloses wherein the connecting filament (179) is held by the anchor (111) (See Figs. 19- 20).
Regarding claim 11 in view of the 35 USC 112, Miller further discloses wherein the connecting filament (179) has a first configuration in which it is able to pass through the bore of the anchor (P. [0059] - - prior to securing with a knot, the connecting filament is in a configuration in which it is able to pass in a longitudinal or axial direction through bore (153, 159)) and a second configuration (Figs. 19- 20 - - after being secured with knot) in which it is unable to pass through the bore of the anchor (153, 159) and is effective to secure the repair filament (113) to the anchor (111)).
Regarding claim 12, Miller further discloses further comprising an insertion tool (112) (Fig. 17) removably coupled to the anchor (111), the insertion tool (112) having at 
Regarding claim 19 in view of the 35 USC 112, second paragraph rejection above, Miller further discloses wherein the connecting filament (179) is in sliding engagement with the repair filament (113) at a location within the axial bore (153, 159) that is adjacent to a location at which the axial bore (153, 159) transitions from the first, smaller diameter (D1) to the second, greater diameter (D2) (See Annotated Fig. 19).  
Regarding claim 20, Miller further discloses wherein the connecting filament (179) comprises a loop defining an opening through which the repair filament (113) is disposed to form the sliding engagement therebetween (P. [0059] - - connecting filament (179) is a soft eyelet or loop for sliding engagement of repair filament (113) that passes through and forms loop 182 around the soft eyelet as shown in Fig. 19).
Allowable Subject Matter
Claim 13 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed.  Claims 14 and 21 are objected to as being dependent upon a rejected base claim and would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  Claims 15- 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if applicable, and to include all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed, if applicable.

Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, inserting the terminal end of the elongate filament through the snare.
The closest cited prior art reference, Fanton, teaches a method for securing tissue to bone using a bone anchoring system including a repair filament and a connecting filament, but Fanton does not teach or suggest, alone or in combination, the method step of inserting the terminal end of the elongate filament through the snare, particularly since Fanton explicitly teaches methods of automatically locking in sutures to avoid tying a knot (Fanton - - Ps. [0011], [0013], [0122]).
Regarding claim 14 and claim 21, unlike the motivation to amend claim 11 to U.S. Pat. No. 9,763,655 B2, which already implied a longitudinally extending bore, to include the limitations of application claim 13, there lacks an obvious motivation to amend claim 11 to U.S. Pat. No. 9,763,655 B2 to include the limitations of application claim 14 or application claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771